Citation Nr: 0727484	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the right knee.

2.  Entitlement to a compensable evaluation for rotator cuff 
tendonitis of both shoulders.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 2000 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript is associated 
with the claims file.

The Board notes that the veteran was issued a Statement of 
the Case (SOC) in September 2006 which also addressed three 
other issues.  However, on his October 2006 substantive 
appeal (VA Form 9), the veteran specifically appealed the 
issues with regard to TDIU, his right knee, and his 
shoulders.  Therefore, these are the only issues on appeal 
before the Board at this time, and the Board will confine 
this determination to the issues as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

At his June 2007 hearing before the undersigned, the veteran 
indicated that his right knee and bilateral shoulder 
disabilities had become more severely disabling since his 
last examination.  A review of the claims file indicates the 
veteran was last afforded a VA examination of his knee and 
shoulders in June 2005.  Since he has indicated that both 
disabilities have worsened since that time, the Board finds 
that a remand is necessary to provide the veteran with an 
updated VA examination.  The Board must ascertain the 
veteran's current disability in order to properly adjudicate 
his claim.  In addition, as the veteran's claim of 
entitlement to TDIU is inextricably intertwined with his 
claims for increased ratings, this issue must be deferred for 
now, and is remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
(e.g., orthopedic) examination to determine the 
current level of disability associated with his 
right knee and bilateral shoulder disorders.  
All appropriate tests deemed necessary should 
be accomplished.  The examiner must have the 
claims file available for review in conjunction 
with the examination, and provide comprehensive 
reports including complete rationales for all 
conclusions made.

a.  The examiner should fully describe the 
degree of limitation of motion of the joint 
or joints affected by the degenerative 
changes.  Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range of motion studies should be 
performed to accurately ascertain the amount 
of limitation of motion present in the right 
knee and both shoulders.  Any other symptoms 
associated with these disabilities should 
also be noted.

b.  In addition, the inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional loss 
due to pain should also be indicated, per 38 
C.F.R. § 4.40.

c.  It should be indicated whether there is 
more or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, per 38 
C.F.R. § 4.45.

2.  Once the above-requested development has 
been completed, readjudicate the claims of 
entitlement to a compensable evaluation for 
patellofemoral syndrome of the right knee, 
entitlement to a compensable evaluation for 
rotator cuff tendonitis of both shoulders, and 
entitlement to TDIU.  If the decision(s) remain 
adverse to the veteran, he and his 
representative must be provided with an SSOC, 
to include a description of the evidence 
reviewed.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

